Citation Nr: 1417289	
Decision Date: 04/17/14    Archive Date: 05/02/14

DOCKET NO.  09-30 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a skin disorder of the feet (claimed as jungle rot).  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to August 1970.  
This matter comes to Board of Veterans' Appeals (Board) from a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied service connection for jungle rot.  

In May 2011, the Board remanded the claim for a VA examination.  The requested development as to the claim adjudicated below has been completed to the extent possible, and no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Board notes that, in addition to the paper claims file, there are electronic claims files associated with the Veteran's claim.  The Board has reviewed the documents in both the paper claims file and the electronic claims files in rendering this decision.


FINDINGS OF FACT

A skin disorder, claimed as jungle rot, is etiologically related to the Veteran's active duty service. 


CONCLUSION OF LAW

A skin disorder of the feet was incurred in active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In light of the full grant of the benefit sought on appeal, any error in providing appropriate notice or assistance would be harmless error.

Analysis

The Veteran essentially contends that his skin disorder, which manifests as episodes where the skin on his foot will redden, and then look like cellophane, and then peel, had its onset during active service in Vietnam, and has continued ever since service. 

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999). 

With respect to Hickson element (1), in August 2012, the Veteran was seen for a podiatry consultation at the VA medical center (VAMC) in St. Cloud.  The doctor noted that the Veteran did not have any current pustules on his feet, but there were scaly dry areas that appeared to be healed pustules.  There were also several lesions around the heel.  The examiner also noticed that the heels were erythematous (reddened) with scaly skin over the erythema.  The Veteran also had dystrophic, thick and discolored nail plates.  The doctor diagnosed him with tinea pedis (athlete's foot) and dermatitis (eczema).  

While the symptoms of the skin disorder have not always been present when the Veteran has been examined in other instances, the Veteran is a competent and credible lay witness as to his symptoms.  The Board is satisfied based on the August 2012 examination and the Veteran's lay history that a current disability exists, and therefore Hickson element (1) is met.    

With respect to in-service disease and injury, service treatment records are negative for any findings or complaints related to jungle rot.  However, the Veteran contended in his August 2009 VA Form 9 that he was treated at the clinic in Red Beach Vietnam for his foot condition nine or ten times, and that he was put on no duty status and told to walk barefoot in the sand to dry his feet.  

In support of his claim, he submitted multiple lay statements from his peers, his wife, and his mother in June 2011.  The Veteran submitted a statement from another veteran who was in the same company as him, who stated that he remembered the Veteran acquiring a foot fungus that caused the skin on his feet to peel off, which he witnessed.  He also recalled that the Veteran was taken off duty assignment and confined to base with limited duties, and that the Veteran was required to walk around barefoot in the sand in order to "dry up" his feet.  The Veteran's wife also submitted a statement that before going to Vietnam he had no problems with his feet, but since returning from Vietnam he has suffered constant bouts of "jungle rot."  According to his wife, he suffers cracking bleeding of his feet and has made many doctors visits and has tried many prescriptions.  His mother also submitted a statement that he had cracked and bleeding feet upon returning from Vietnam.  

The Board notes that the Veteran, his wife, and his peers are competent to give evidence about what they experienced and witnessed.  See e.g., Layno v. Brown, 6 Vet. App. 465 (1994); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 (2006).  The Board also finds these statements to be credible.  The Veteran also originally sought service connection for a fungal infection within a year after separating from service, although he was originally denied.  His contentions, and the observations from friends and family, have been consistent.  Therefore, Hickson element (2) is satisfied. 

With respect to crucial Hickson element (3), nexus, the relevant evidence includes a July 2009 letter from a doctor from the Allina Medical Clinic in Pine City in which the doctor states that the Veteran was at the clinic describing a daily and constant burning sensation in his feet.  He stated at times cracks will form on the soles of his feet and that this has been ongoing since Vietnam.  The doctor opined that his condition "clearly is related to his service in Vietnam."

In June 2011, the Veteran was afforded a VA examination for compensation and pension purposes.  At the time there were no skin legions on his feet, so the examiner could not make a diagnosis, but the Veteran reported a recurring skin condition involving both feet that occurred about ten times per year and lasted three to seven days.  The examiner stated that the Veteran was a credible historian and that it was as likely has not that he has a fungal infection in both feet that is recurring and due to his experience in Vietnam.  

In the August 2012 VA podiatry consultation, the examiner opined that tinea pedis and dermatitis were as likely as not related to the Veteran's time in service in Vietnam and have persisted to this day.  The examiner also opined that the Veteran's skin condition could have been exacerbated by Agent Orange exposure as well.  

The Board finds that the doctors' opinions are highly probative, as they were based on a thorough evaluation of the Veteran and the June 2011 VA examination included a review of prior treatment of the Veteran, including the entire claims file.  The opinions are also consistent with the other evidence of record and are supported by detailed rationales.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  When viewed in the context of the competent and credible lay assertions regarding the onset of the Veteran's skin symptoms in service and the recurrence of such symptoms since service discharge, the Board finds that all of the requirements for the grant of service connection have been met.  Specifically, the Veteran has a current diagnosis of a skin disorder, the symptoms of which have been shown to have their onset during service, and medical evidence shows a connection between the current diagnosis and the in-service symptoms.  Therefore, the grant of service connection for a skin disorder of the feet, claimed as jungle rot, is warranted.  

	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for a skin disorder of the feet (claimed as jungle rot) is granted.  



____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


